Citation Nr: 0411924	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  99-04 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
claimed concussion.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chipped bone of the back.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service medical records indicate he slipped 
on wet grass and fell in September 1969, but reflect 
treatment for a tender back, not a concussion.

3.  The veteran does not have a medically diagnosed chronic 
condition that is linked by competent medical evidence to an 
in-service concussion.

4.  The veteran did not file a notice of disagreement within 
one year of his notification of the September 1984 rating 
decision that denied service connection for a back condition.

5.  Evidence submitted since September 1984 does not bear 
directly and substantially upon the specific matter under 
consideration.  

6.  The veteran did not file a notice of disagreement within 
one year of his notification of the August 1994 rating 
decision that denied service connection for a bipolar 
disorder.

7.  Evidence submitted since August 1994 does not bear 
directly and substantially upon the specific matter under 
consideration.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of a 
concussion.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  The RO's September 1984 determination that a back 
condition had not been incurred in or aggravated by service 
is final.  38 U.S.C.A. § 4005(c) (1982); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

3.  Evidence received subsequent to the RO's September 1984 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for a back condition.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West Supp. 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

4.  The RO's August 1994 determination that a bipolar 
disorder had not been incurred in or aggravated by service is 
final.  38 U.S.C.A. § 7105(c) (West 1991); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

5.  Evidence received subsequent to the RO's August 1994 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for a bipolar disorder.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West Supp. 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim was supplied to 
the veteran via letter in May 2003.
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a SSOC was 
provided to the veteran in October 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  As the evidence of record does not contain evidence 
of an in-service concussion, a VA examination has not been 
afforded the veteran regarding his service connection claim.  
See Charles v.  Principi, 16 Vet. App. 370 (2002).  Nor does 
VA's duty to assist include the duty to provide a VA 
examination to obtain a medical opinion for claims based on 
new and material evidence.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran's service medical records, VA treatment 
records, and Social Security Administration (SSA) records 
have been associated with his claims folder.  In October 
2003, the veteran indicated that he did not have additional 
evidence to submit and he has not identified evidence not of 
record.  Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's March 1998 correspondence reflects that he 
asserts he fell while walking guard duty in Glasgow, Montana 
and had a near concussion.  In a February 1999 statement, he 
then contended that he fell and hit his head while stationed 
in the Island of Guam.  The veteran's service medical records 
do not reflect that the veteran was treated for a concussion 
while in service.  A February 2, 1969, service medical record 
indicates that the veteran fell on his back the prior evening 
when he slipped on wet grass but reflects treatment for a 
tender back, not a concussion.  In fact, the subsequent 
service medical records from September 1969 (while the 
veteran was in Guam) indicate that the veteran was treated 
for back pain, not a concussion.  His service medical records 
do not reflect treatment after a fall or a concussion while 
the veteran was stationed in Montana.  While the veteran is 
competent to indicate that he fell down while in service, he 
is not competent that any such alleged fall resulted in a 
concussion.  As a layperson, he is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In addition to no competent medical evidence of an in-service 
concussion, the evidence does not reflect a current, 
competent diagnosis of a condition as a residual of a 
concussion.  His SSA records reflect that the veteran 
complained of headaches and a pain located in his head.   
Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The evidence of record does not 
contain evidence of a diagnosis of a headache condition.  
Furthermore, the veteran is not competent to diagnosis a 
current, chronic medical condition or link it to an alleged 
in-service concussion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  As the competent medical evidence does not 
reveal an in-service concussion or a current, chronic 
condition, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a concussion.  As such, 
service connection is not warranted.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

Service connection for a chipped boned in the back was 
initially denied by the RO in a May 1971 rating decision 
which found that the disability was not shown by the medical 
evidence of record.  After notification of his appeals rights 
in June 1971, the veteran did not file a notice of 
disagreement within one year and the May 1971 rating decision 
became final.  38 U.S.C.A. § 4005(c) (1970); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

In August 1984, the veteran against sought service connection 
for a back condition.  In a September 1984 rating decision, 
the RO noted that service connection had previously been 
denied for a back condition but again denied service 
connection for a back condition because the evidence of 
record did not show that the veteran's back condition was 
related to his in-service back pain.  After notification of 
his appeals rights, the veteran did not file a notice of 
disagreement within one year and the September 1984 rating 
decision became final.  38 U.S.C.A. § 4005(c) (1982); 
currently 38 U.S.C.A. §§ 7104, 7105 (West 2002).

In February 1998, the veteran again filed a claim seeking 
service connection for a back condition.  As the September 
1984 rating decision is the most recent determination to 
become final, the Board will determine whether new and 
material evidence has been received since that determination.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence 
considered consisted of the veteran's service medical records 
which showed treatment for back pain, VA treatment records 
which showed treatment for muscle spasms of the back, and a 
May 1984 VA medical certificate which reflected that the 
veteran was treated for back pain after sustaining a back 
injury in a motor vehicle accident. 

The additional evidence presented since the September 1984 
rating decision includes VA treatment records that reveal the 
veteran had undergone a spinal fusion in 1990 following a 
motor vehicle accident.  The veteran's VA treatment records 
do not contain evidence which purports to link the veteran's 
back condition to an in-service injury.  Therefore, the VA 
treatment records are not material, as the records do not 
bear directly or substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see, e.g. Morton v. 
Principi 3 Vet. App. 508 (1992) (medical records describing 
the veteran's current condition were not material to the 
issue of service connection and were not sufficient to reopen 
a claim for service connection based on new and material 
evidence).

The veteran's SSA records have been obtained and indicate 
that the veteran is considered disabled for SSA purposes and 
reflect a secondary diagnosis of a back condition.  In his 
correspondence with VA, the veteran has pointed to his SSA 
records as evidence that he is disabled and entitled to VA 
monetary benefits.  The claim before the Board is not whether 
the veteran is disabled, but whether new and material 
evidence has been received to reopen his claim of entitlement 
to service connection for a back condition.  Contrary to the 
veteran's assertions, his SSA records do not contain medical 
evidence which purports to link the veteran's back condition 
to an in-service injury.  Since these records do not contain 
any discussion of a current back condition related to the 
veteran's period of service, they are likewise immaterial to 
the issue under consideration.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see, e.g. 
Morton v. Principi 3 Vet. App. 508 (1992).

In brief, the Board concludes that the evidence submitted 
since the RO's September 1984 rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a back condition.

Service connection for a bipolar disorder was initially 
denied by the RO in an August 1994 rating decision as the 
evidence of record did not show a nervous condition in 
service and the first evidence of the condition was many 
years after service.  After notification of his appeals 
rights, the veteran did not file a notice of disagreement 
within one year and the August 1994 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

The evidence previously considered consisted of the veteran's 
service medical records and VA treatment records.  The VA 
medical evidence revealed treatment for a bipolar disorder.

 In March 1998, the veteran filed his current application to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.  Evidence received since the August 1994 
rating decision includes VA records reflecting treatment for 
a bipolar condition and SSA records which indicate the 
veteran is disabled for SSA purposes due to a primary 
diagnosis of bipolar disorder.  The VA treatment records and 
the SSA records do not contain evidence which purports to 
link the veteran's bipolar disorder to his period of service.  
Therefore, the VA treatment records and SSA records are not 
material, as the records do not bear directly or 
substantially upon the specific matter under consideration.  
See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see, e.g. Morton v. Principi 3 Vet. 
App. 508 (1992) (medical records describing the veteran's 
current condition were not material to the issue of service 
connection and were not sufficient to reopen a claim for 
service connection based on new and material evidence).  The 
Board notes that the veteran has asserted that his SSA 
records show that he is disabled and that his bipolar 
condition is a result of his military service.  Contrary to 
his assertions, his SSA records do not contain medical 
evidence which purports to link his bipolar condition to his 
military service.

The Board also notes that the veteran has asserted that his 
bipolar disorder is the result of an in-service head injury.  
A new etiological theory of entitlement does not amount to a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Furthermore, the veteran's assertions of medical causation 
cannot serve as the predicate to reopen his claim as he is a 
layperson.  See YT v. Brown, 9 Vet. App. 195 (1996) (the 
appellant's opinion was not material to the issue of medical 
causation).  In brief, the Board concludes that the evidence 
submitted since the RO's August 1994 rating decision is not 
new and material and does not serve to reopen the veteran's 
claim of entitlement to service connection for a bipolar 
disorder.

In conclusion, the Board finds that new or material has not 
been received to reopen the veteran's claims of entitlement 
to service connection for a back condition or for a bipolar 
disorder.  See 38 C.F.R. § 3.156 (2001).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for residuals of a claimed concussion is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a chipped bone 
of the back.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a bipolar 
disorder.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



